Title: To Thomas Jefferson from the North Carolina Board of War, 8 January 1781
From: North Carolina Board of War
To: Jefferson, Thomas


War Office, Halifax [N.C.], 8 Jan. 1781. A report having been received that British troops have landed in Virginia, information is requested concerning “their Numbers, Movements, and Intentions, that if necessary our Militia …[may] act in concert … to repel them.” Doubtless their principal object is the reduction of North. Carolina, and their landing in Virginia may be either to plunder or “a Finesse to stop Succours from joining the Southern Army.” Should there be a serious attempt to form posts in Virginia, the British will attempt to extend the line southward. All intelligence “which not only concerns the mutual Interests, but very Being of both States” should be sent to the Governor or the Board of War who in turn will communicate any important information received. Signed by Alexander Martin.
